DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This Office Action is in response to the Application filed on March 20, 2020.  Claims 1-20 are presently pending and are presented for examination.
Election/Restrictions
Applicant’s election without traverse of Group III, claims 14-20, in the reply filed on September 12, 2022 is acknowledged.
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 12, 2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 20, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “120” has been used to designate both IMU data and output.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 119 in Fig 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US 2017/0131134).
In regards to claim 14, Kang discloses of a system for determining a load and a load center of gravity of an implement on a machine (Abstract, Para 0040, Fig 1), the system comprising:
at least one position sensor coupled to the machine (Para 0010, 0046-0047);
at least one pressure sensor coupled to the machine (Para 0046, 0048); and
a controller (Para 0044) configured to:
receive at least pressure data and position data associated with a payload received by the implement (Para 0047-0048, 0053, Fig 3-4);
determine a load value and a center of gravity value associated with the implement, the load value and the center of gravity value varying as a function of the payload and being based at least on the pressure data, the position data, and predetermined physical parameters of the machine (Para 0066, 0085, 0040, 0047-0048, 0053, 0013, 0058, Fig 2); and
determine a payload value based on the load value and the center of gravity value (Para 0066, 0085, 0040, 0047-0048, 0053, 0013, 0058, Fig 2).
In regards to claim 15, Kang discloses of the system of claim 14, wherein the center of gravity value is based on a center of gravity location (Para 0040, 0085).
In regards to claim 16, Kang discloses of the system of claim 15, wherein the center of gravity location is based on a perpendicular distance from a predetermined location on the machine to a gravity vector at the center of gravity location (Para 0085, 0040, 0036).
In regards to claim 17, Kang discloses of the system of claim 14, wherein the pressure data is based on a lift pressure sensor and a tilt pressure sensor (Para 0037, 0045, 0048, 0080); and
wherein the position data is based at least on a linkage position sensor and an implement position sensor (para 0080, 0085, Para 0037, 0047, 0092, 0097, 0041, 0039).
In regards to claim 18, Kang discloses of the system of claim 14, further comprising:
controlling machine operational parameters based at least on the load value and the center of gravity value (Para 0100-0101, 0077).
In regards to claim 19, Kang discloses of the method of claim 18, wherein the operational parameters are controlled further based on an inertial measurement value (Para 0078-0079, 0052, 0066, 0068).
In regards to claim 20, Kang discloses of the system claim 14, wherein the implement is a bucket (Fig 1 Part 30, Para 0034).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sano et al. (US 20220127817) discloses of calculating a center of gravity using geometric data of a bucket and estimating the weight of the sand.  
Ueda et al. (US 20200131739) discloses of calculating a moment of a bucket based on pressure, angle, and dimension data and determining the change in load on the bucket.  
Shatters (US 9464403) discloses of estimating weight of a payload in a bucket based on the pressure data, the angular position data and predetermined physical parameters relating to the tilt linkage and lift linkage.
Taylor et al. (US 20150176253) discloses of calculating a load center of gravity.
Muller (US 20020075157) discloses of calculating a center of gravity of a load and determining a horizontal distance from the center of gravity to a predetermined point. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./               Examiner, Art Unit 3663                                                                                                                                                                                         
/JAMES M MCPHERSON/               Examiner, Art Unit 3663